Citation Nr: 1122978	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the right thigh.

2.  Entitlement to service connection for genitourinary disorder, diagnosed as urethral cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Board remanded this case for additional development in April 2009 specifically so that VA examinations and medical opinions could be provided addressing the etiology of the claimed disorders on appeal.  

A VA examination was provided in June 2009 in compliance with the Board remand; however, the Board determined that further development was necessary and VHA medical opinions were requested from an oncologist and neurologist, which were provided in December 2010 and January 2011, respectively.  The record as it stands is sufficient to decide these claims, as will be discussed in more detail below.


FINDINGS OF FACT

1.  A neurological disorder of the right thigh is related to radicular symptoms associated with a service-connected lumbar spine disability.

2.  Symptoms consistent with squamous cell carcinoma of the urethra were noted in service and within one year of service separation.


CONCLUSIONS OF LAW

1.  A neurological disorder of the right thigh is due to a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A genitourinary disorder, diagnosed as urethra cancer, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim for a neurological disorder on October 10, 2006, the regulatory change applies to the claim.  Consequently, the Board will apply the newer version of 38 C.F.R. § 3.310.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological Disorder of Right Thigh

The Veteran has alleged that his right thigh disorder is either directly related to having carried a M-16 rifle in service or is secondary to either his service-connected disorders of low back strain (also claimed as thoracic spine) or cervical spine degenerative disc disease at C5-C6 with degenerative arthritis.

The service treatment records show that there are no findings related to the right thigh including injury or treatment during the Veteran's military career.  The Veteran had ongoing mild low back and neck pain since a motor vehicle accident in 1997.  He was evaluated and there were no radiation symptoms to the extremities.  Examination of the cervical and lumbar spines was normal, as was the neurological examination.  

At the time the Veteran filed his claim in October 2006, he maintained that he had been diagnosed with meralgia paresthetica.  He and his wife submitted subsequent statements in December 2006 attesting to the physical restraints and symptoms he suffered as a result of his claimed condition. 

While the record reflects diagnoses of meralgia paresthetica, the diagnoses itself has been called into question.  For example, in a June 2007 VA examination report, the examiner diagnosed meralgia paresthetica of the right thigh but found that this was not caused by or the result of the Veteran's low back strain, but did not offer any rationale for this opinion.  Similarly, a June 2009 VA examiner diagnosed meralgia paresthetica.  The examiner found that this was due to nerve entrapments usually at the level of the inguinal canal or within the abdomen.  It was often due to obesity and/or surgery but was not caused by or related to the spine.

In November 2010, the Board sought a medical expert opinion as to the etiology of the Veteran's neurological disorder.  In a January 2011 opinion, a neurologist found that the Veteran's symptoms were not consistent with meralgia paresthetica.  The neurologist noted that meralgia paresthetica resulted from entrapment of the lateral femoral cutaneous nerve as it passed under the inguinal ligament and was the syndrome that described the clinical syndrome of pain, dysesthesia, or both in the antero-lateral thigh associated with compression of lateral femoral cutaneous nerve.  

The examiner remarked that the diagnosis of meralgia paresthetica was primarily based on the unique description of pain or dysesthesia in the characteristic location involving about a 10x6 inch oval-shaped area with pinprick and touch abnormality on examination; and the absence of neurological abnormalities in the lower leg, including, lack of evidence for the hip, back, or sacroiliac joint abnormality.

The neurologist found that although there was mention of a diagnosis of meralgia paresthetica at several visits, there was no history or complaints by the Veteran indicative of meralgia paresthetica, or neurological examination findings showing evidence for meralgia paresthetica.  Significantly, after discussing the neurological disorder in greater detail, the neurologist opined that:

the right thigh symptoms and signs are likely due to LUMBAR RADICULAR in origin due to the lumbar degenerative disk disorder (Low Back Strain).  

A reasonable reading of this opinion is that the Veteran's right thigh symptomatology is related to his service-connected lumbar spine disability.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veterans Claims Court held, in part, that the application for service connection must be read broadly by VA adjudicators to encompass any diagnoses reasonably within the scope of the claimed specific disability.  Although the focus of that decision was psychiatric disabilities, the Court noted that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Id. at 6-7.

Even though the medical evidence does not definitively establish that the Veteran has a diagnosis of meralgia paresthetica, he is shown to have a neurological disorder of the right thigh caused by his service-connected low back disability.  For these reasons, the Board resolves all remaining doubt in the favor of the Veteran and finds that service connection for a right thigh neurological disorder is warranted as secondary a service-connected disability.

Urethral Cancer

The service treatment records show that in January 1993, the Veteran complained of a slow urinary stream and difficulty starting.  It was noted that he had a possible bladder infection.  He had no history of sexually transmitted disease.  There was no post-voiding leakage, pain, or foul smell.  The assessment was urethritis versus prostatitis.  The rest of the service treatment records up until his retirement from service in September 2001 were negative for any further urinary complaints.

In July 2002, within a year of discharge, the Veteran complained that his wife had a urinary tract infection and there was some concern they were passing the infection back and forth between each other.  In February 2003, he underwent a cystoscopy and the clinical impressions were enterococcal prostatitis status post treatment, obstructive voiding symptoms secondary to urethral stricture, rule out urethral tumor, and erectile dysfunction.  

The physician recommended that the Veteran undergo cystoscopy with urethral dilation and biopsy of that area.  An October 2003 private treatment record shows complaints of continued urinary hesitancy.  In November 2003, the Veteran described decreased force of stream and post-voiding dribbling with straining to urinate for eight months.  He had had one or two previous episodes similar to this treated years ago.  He also noted a couple of episodes more recently of an unusual sensation at the base of the penis and scrotum in the urethra with post void bloody spotting at the urethra.  

He denied any history of hematospermia, ejaculatory pain, urinary tract infection or prostatitis, urethritis, dysuria, or kidney stones.  Laboratory studies were reviewed and the impression was chronic prostatitis/cystitis; erectile dysfunction; and post void bloody spotting.  The physician suspected the above symptoms were all related to chronic prostatitis.

A February 2004 private pathology report shows that a urethral biopsy confirmed a diagnosis of squamous cell carcinoma, moderately-differentiated, invasive.  In March 2004, the pathology showed squamous cell carcinoma.  It was noted that the urinary flow had resumed to satisfactory.  An aggressive surgical approach was recommended.  

The Veteran filed a service connection claim for urethral cancer in January 2005.  He stated that he had been having bladder/urinary tract infections throughout his career in the Air Force.  He submitted "buddy statements" from former servicemen dated in March 2005 noting that they recalled him being treated for urinary tract infections during service.  In subsequent statements, he also asserted that his complaints of a slow urine stream were not properly considered by the service doctors, which prevented him from receiving proper treatment until the cancer had become aggressive.  He also stated that the medical evidence supported a finding of cancer within the one year presumptive period after service.

In an August 2005 letter, the Veteran's private physician reflected that the cancer was highly likely to have been present for more than a year prior to the mass developing within the urethra leading to the presentation of obstructive urinary symptoms.  The physician that it might have developed slowly over a three to five year period of time resulting in urethral obstruction that caused the Veteran to present to his physician for evaluation.  

In a September 2005 letter, another private physician noted that the Veteran presented to him in November 2003 for an initial evaluation for obstructive voiding.  He stated that the Veteran had symptoms for at least eight months prior to that date.  The physician found that it was likely that the Veteran had developed this cancer in the urethra well before his first discovery of any symptoms related to it and suspected that the Veteran's cancer was probably present for at least a year prior to his initial presentation to him. 

A June 2009 VA examination report notes that the claims file was extensively reviewed.  The examiner noted the history of treatment for slow stream and difficulty starting in January 1993 and also that the Veteran was tested for Chlamydia in April 1990 and found to be negative.  The examiner also noted the Veteran's post-service history of diagnosis of urethral cancer and outlined the various treatments.  

Regarding urethral cancer, the examiner reflected that the etiology was unknown, but possibly due to chronic infection.  The claims file did not support chronic infection during service, and the Veteran had one episode of urinary dysfunction in 1993 and possibly one in 1990.  The examiner stated that she was unable to find documentation to support onset of symptoms or other genitourinary conditions during service.  The examiner thus found that the urethral cancer was not caused by or related to military service or secondary to service-connected conditions.

In November 2010, the Board sought an expert opinion regarding the etiology of the Veteran's cancer.  After a review of the claims file and an outline of the medical history, the oncologist found that it was reasonable to assume the cancer was already present in early 2003 when the Veteran began to develop symptoms.  The oncologist further noted that the etiology of urethral cancer was generally not known but appeared to be related to prior injury or chronic inflammation, which might precede symptoms of stricture and cancer by many years.  

The examiner related that the fact that the Veteran's symptoms began as early as January or February 2003 meant that the source of inflammation was likely present at least in the year following separation from service and likely present for some time while he was in the service.  He noted that there also was mention in the records that the Veteran had similar symptoms of obstruction while he was in the service.  

Based on the above, the oncologist believed that it was very likely that the cancer had its genesis during his service.  The cause of the chronic inflammation was unknown but could be due to any number of subclinical injuries sustained in the service so that it very likely was related to or aggravated by the service.

As the weight of the medical evidence indicates that the origins of the Veteran's urethral cancer was, at the very least, within one year of his separation from service (and possibly even in-service), the claim is granted on the basis of a one-year presumption for malignant tumors.  Therefore, the Board finds that service connection for his urethral cancer is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.


ORDER

Service connection for a neurological disorder of the right thigh is granted.

Service connection for a genitourinary disorder, diagnosed as urethral cancer, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


